Case 2:18-cr-00036-JRS-CMM Document 24 Filed 12/10/18 Page 1 of 1 PageID #: 63



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION


  UNITED STATES OF AMERICA,                      )
                                                 )
                           Plaintiff,            )
                                                 )
                    vs.                          )       No. 2:18-cr-00036-JRS-CMM
                                                 )
  KEENYA M. LEE,                                 )
                                                 )
                           Defendant.            )
                                                      

                       ORDER APPOINTING CJA COUNSEL

       The Defendant has testified under oath or otherwise satisfied this Court that he

(1) is financially unable to employ counsel and (2) does not wish to waive the right to

counsel. In the interests of justice the Court now finds that the Defendant is indigent;

therefore,

       The Court under the authority of the Criminal Justice Act, hereby appoints

Jessie A. Cook as counsel to represent the Defendant for all proceedings in this matter.

Such appointment shall be deemed effective as of December 7, 2018.


IT IS SO ORDERED.

Date: December 10, 2018




Distribution:

Counsel of record
